DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1, 3-8, 10, 13-16, 18-20 and new claim 21-27 are under examination. 
Claim 2, 9, 11, 12 and 17 are cancelled.
Claim 1, 3-8, 10, 13-16 and 18-27 are rejected.
It is noted the rejection is a Non-Final Rejection, because the Examiner relies on new considerations with newly cited passages in the same prior art of record applied to the instant claims. 
Withdrawn Rejections
The objection over claim 1 as set forth in previous office action has been withdrawn in light of Applicant’s amendments. 
The 112, second paragraph rejection over claim 1-20 as set froth in previous office action have been withdrawn in light of Applicant’s amendments. 

Terminal Disclaimer
The terminal disclaimer filed on 02/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent application 16/666,091 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In new claim 21, the recitation of “the compact pod is sized between 0.1-2000 grams” is not supported in the original specification as filed.  The limitation is new matter. Applicant is required to remove new matter in response to this office action.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the resulting formula" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrase “sized between 0.1 – 2000 grams” in claim 21, wherein “sized” is used by the claim to mean “weight”. The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-8, 10, 13-16 and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Champion et al. (US 2008/0187628 A1).
Regarding claim 1, 3, 4, 5, 6, 7, 15, 20, 22, 23, 24, 25, 26 and 27, Champion et al. (Champion) discloses a method of making an effervescing tablet (compact-pod unit) (‘628, [0061], [0142]) comprising mixing all ingredients (‘628, [0070]) including sweeteners including sugar (‘628, [0082]-[0091]), vitamins and minerals (‘628, [0095]-[0096]) (nutrient supplements), sodium bicarbonate and citric acid (‘628, [0135]-[0136]) and binding agent, starch (‘628, [0117]).  Sugar is a source of carbohydrate and energy wherein sugar is considered a nutrient. Champion discloses cane sugar (nutrient) in a weight percent range of 0 to 80% of the effervescing tablet (compact-pod unit) (‘628, [0069], Table 1), which overlaps the cited range in claim 1 and 20. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With respect to new claim 22, 24 and 27, the cane sugar (nutrient) which is a carbohydrate is considered a macronutrient.  Champion’s sodium bicarbonate (bicarbonate salt) and citric acid (organic acid) are considered dissolution agents and disintegrants. The sodium bicarbonate (bicarbonate salt) aids in quick dissolving the tablet into water (liquid) (‘628, [0135]). 
Champion discloses the ingredients shaped into the tablet by compression filling (compacting), wherein a shape of the tablet including toroidal, tubular, triangular and spherical (3-dimentional shape) (‘628, [0154]-[0159], Fig. 1-5; [0166]).  Champion teaches the method comprising a coating step of the tablet (compact-pod unit) (‘628, [0143]-[0145]) to fully cover the tablet. With respect to claim 15, Champion teaches the tablet is molded (‘628, [0168], [0210]), wherein term molded is expected to encompass by compaction in a mold. With respect to new claim 23, 25, and 26, cane sugar (nutrient) is well known in granule format. Additionally, Champion teaches the ingredients in the effervescing tablet (compact-pod unit) are dry (‘628, [0214]-[0216]) which encompass powder, granule and pellet formats. 
Regarding claim 8, 16, 18 and 19, Champion discloses the method comprising tablet packaging in a dispenser comprising package materials including plastic (water-insoluble coating) which is a solid material (‘628, [0183]-[0190], [0195]); wherein the dispenser is expected to encapsulate the tablet (compact-pod unit). Champion’s plastic of the dispenser is considered as a coat to the tablet, wherein plastic is known to have viscoelastic polymer properties. 
Regarding claim 10, Champion discloses the ingredients, emulsifier including lecithin (amphipathic molecule) (‘628, [0130]). 
Regarding claim 13 and 14, Champion discloses the ingredients in the tablet (compact-pod unit), including coffee extract (‘628, [0091]) and green tea extract (‘628, [0098]). 
Regarding claim 21, Champion does not explicitly disclose the cited sized amount. However, it would have been obvious to one of ordinary skill in the art to make a desire sized amount, including the cited amount as a matter of preference for Champion’s tablet for a finished beverage, absent a clear and convincing argument or evidence to the contrary.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10, 13-16 and 18-27 have been considered but are moot because the new ground of rejection with new consideration with newly cited passages in the same prior art of record applied to the instant claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792